Exhibit 10.13

EVERGREENBANK DEFERRED COMPENSATION PLAN

ARTICLE I

Purpose

This nonqualified Deferred Compensation Plan (the “Plan”) for eligible
management or highly-compensated employees and Directors of EvergreenBank and
EvergreenBancorp, Inc. (both of which are referred to hereinafter as the
“Company”), is designed (1) to permit eligible management or highly-compensated
employees of the Company to defer a portion of their Compensation earned in any
calendar year, and (2) to permit Directors to defer all or a portion of their
Director’s Fees that would otherwise be paid to them in a calendar year.

ARTICLE II

Definitions

2.1 Administrator. “Administrator” of the Plan means the Administrative
Committee appointed by the Board.

2.2 Board. “Board” means each Company’s Board of Directors.

2.3 Committee. “Committee” means the Administrative Committee appointed by the
Board.

2.4 Compensation. “Compensation” means, for purposes of this Plan, an Eligible
Employee’s total salary or wages, bonuses and overtime from the Company, before
any salary reduction contributions to the Company’s Internal Revenue Code
Section 401(k) Plan and the Company’s Internal Revenue Code Section 125 flexible
benefits plan, and the Company’s Code Section 132(f)(4) transportation fringe
benefit plan, if any, but excluding Company contributions to any retirement
plan, and payments by the Company (other than Section 125 contributions) on
account of medical, disability and life insurance.



--------------------------------------------------------------------------------

2.5 Director. “Director” means a member of the Board of Directors of a Company
sponsoring this Plan.

2.6 Director’s Fees. “Director’s Fees” means any fees earned by a Director of a
Company sponsoring this Plan.

2.7 Effective Date. The “Effective Date” of this amended and restated Plan is
September 28, 2007, except with respect to the co-sponsorship of this Plan by
EvergreenBancorp, Inc. as to its Eligible Employees, which shall be effective
January 1, 2008. Prior to September 28, 2007, the Company co-sponsored the PEMCO
Deferred Compensation Plan plan document and adopted the Internal Revenue Code
Section 409A amendments to that plan document as of January 1, 2005. The Plan
was originally adopted effective January 1, 1999. This Plan document supersedes
any previously adopted Plan document or amendment and is intended to comply with
Internal Revenue Code Section 409A and applicable IRS and Treasury guidance and
regulations.

2.8 Eligible Employee. “Eligible Employee” means an employee who is selected by
the Committee from among the group of management or highly compensated employees
of the Company.

2.9 Participant. “Participant” means any Eligible Employee or a Director of a
Company sponsoring this Plan.

 

2



--------------------------------------------------------------------------------

2.10 Plan. “Plan” means the EvergreenBank Deferred Compensation Plan as
contained in this document, and as amended from time to time, plus any
administrative rules or regulations adopted by the Committee.

2.11 Plan Year. “Plan Year” means the calendar year.

ARTICLE III

Deferred Compensation

3.1 Deferral Election.

a. Executives. Annually on or before December 31, an Eligible Employee may
irrevocably elect in writing on a form provided by the Company to defer an
amount of his or her Compensation for the following Plan Year which does not
exceed 20% of his or her Compensation for that year. Such an election shall
continue to apply for subsequent Plan Years unless it is changed by the
Participant. Any change of election with respect to future years’ Compensation
must be filed with the Company prior to the end of the Plan Year preceding the
Plan Year in which the change is to take effect. An Eligible Employee may
continue to make deferral elections pursuant to the terms of this Plan after the
specified date on which he or she previously elected that payments commence, if
the Eligible Employee’s form of payment election under Articles III and IV is a
number of installment payments, and those installment payments have not yet
ended. In that case, the Eligible Employee’s continued deferrals shall be paid
in the number of remaining installment payments when the Eligible Employee’s
remaining installment payments are scheduled to be paid.

Notwithstanding the previous paragraph, a new Eligible Employee who first
becomes eligible to participate in the Plan on a date after January 1 may
irrevocably elect to defer an

 

3



--------------------------------------------------------------------------------

amount which does not exceed 20% of his or her Compensation for services to be
performed subsequent to his or her deferral election in the remainder of the
initial Plan Year of eligibility. That election must be made in writing within
thirty (30) days after the Eligible Employee becomes eligible to participate in
this Plan, and shall be irrevocable as to any Compensation for services to be
performed subsequent to his or her deferral election in the remainder of that
Plan Year.

b. Directors. Annually on or before December 31, a Director who is a Participant
in this Plan may irrevocably elect in writing on a form provided by the Company
to defer an amount equal to all or a portion of his or her Director’s Fees that
would otherwise be paid in the following Plan Year. Such an election shall
continue to apply for subsequent Plan Years unless it is changed by the
Participant. Any change of election with respect to future years’ Director’s
Fees must be filed with the Company prior to the end of the Plan Year preceding
the Plan Year in which the change is to take effect. A Director may continue to
make deferral elections pursuant to the terms of this Plan after the specified
date on which he or she previously elected that payments commence, if the
Director’s form of payment election under Articles III and IV is a number of
installment payments, and those installment payments have not yet ended. In that
case, the Director’s continued deferrals shall be paid in the number of
remaining installment payments when the Director’s remaining installment
payments are scheduled to be paid.

Notwithstanding the previous paragraph, a new Director who first becomes
eligible to participate in the Plan on a date other than January 1 of the Plan
Year may elect to defer receipt of all or a portion of his or her Director’s
Fees for services to be performed subsequent to his or her deferral election and
during the remainder of the initial Plan Year of eligibility. That election

 

4



--------------------------------------------------------------------------------

must be made in writing within thirty (30) days after the Director becomes a
Director eligible to participate in this Plan, and shall be irrevocable as to
any Director’s Fees for services to be performed subsequent to his or her
deferral election in the remainder of the Plan Year.

3.2 Initial Election As To Time and Form of Payment. A Participant’s initial
written deferral election must also include the Participant’s initial written
election of the time and form of payment of his or her Plan benefits, adjusted
to reflect the applicable investment earnings or losses on such deferrals, as
described in Article IV below.

3.3 December 31, 2008 Election Deadline. Notwithstanding any provision of this
Plan to the contrary, an individual who is an Eligible Employee or a Director
may make his or her initial election as to the time and form of payment of his
or her Plan benefits that were deferred for Plan Years prior to 2009 and that
were not otherwise payable by the Plan to the Participant in the Plan Years
prior to or in which that election was made, if those initial time and form of
payment elections are made by December 31, 2008.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

Form and Time of Benefit Payment

4.1 Initial Election of Form and Time of Payment.

a. Executives. The Plan benefits of a Participant who is an Eligible Employee
shall be 100% vested and nonforfeitable at all times. A Participant who is an
Eligible Employee (or if that Participant dies before payments commence, that
deceased Participant’s beneficiary) shall commence to receive a distribution of
his or her Plan benefits, adjusted to reflect the applicable investment earnings
or losses on such deferrals, upon the occurrence of the earliest of (1) a future
date specified by the Participant in his or her initial election to defer
Compensation, (2) the Participant’s death, (3) the Participant’s Permanent
Disability as defined in Paragraph 9.7, (4) the Participant’s retirement on or
after age 65, or (5) the Participant’s termination of employment.

b. Directors. The Plan benefits of a Participant who is a Director shall be 100%
vested and nonforfeitable at all times. A Participant who is a Director (or if
that Participant dies before payments commence, that deceased Participant’s
beneficiary) shall commence to receive a distribution of his or her Plan
benefits, adjusted to reflect the applicable investment earnings or losses on
such deferrals, upon the occurrence of the earliest of (1) a future date
specified by the Participant in his or her initial election to defer Director’s
Fees, (2) the Participant’s death, or (3) the date the Participant ceases to be
a Director.

c. Election of Form of Payment. At the time the Participant’s initial deferral
election is made, the Participant must also elect in writing to receive the
Participant’s Plan benefits in the form of:

a. a single lump sum payment, or

 

6



--------------------------------------------------------------------------------

b. installment payments for a period of up to ten (10) years.

4.2 Election to Change Form of Payment. A Participant who initially elects a
form of payment of his or her Plan benefits may later elect to change the form
of payment the Participant previously elected for those Plan benefits to another
form of permitted payment (for example, from a lump sum to installments payable
over a period of up to 10 years, or vice versa), as long as (1) that new
election is made at least 12 months prior to the earlier of (a) the specified
payment date previously elected by the Participant for payment of those Plan
benefits, or (b) the date the Participant retires or terminates employment (in
the case of an Eligible Employee) or ceases to be a Director (in the case of a
Director), (2) the distribution date is changed to a date at least five years
after the earlier of (a) the applicable specified date previously elected by the
Participant for payment of those Plan benefits or (b) the date the Participant
retired or terminated employment (in the case of an Eligible Employee) or ceased
to be a Director (in the case of a Director), and (3) the election change does
not take effect for at least 12 months after it is made in writing and delivered
to the Plan Administrator.

4.3 Election to Change Time of Payment.

a. Executives. A Participant who is an Eligible Employee and who initially
elects the time of payment of his or her Plan benefits may later elect to change
the time of payment the Participant previously elected for those Plan benefits
to the earliest of a new future date specified by the Participant, the
Participant’s death or Permanent Disability, or the date the Participant retires
or terminates employment, as long as (1) that new election is made at least
12 months prior to the earlier of (a) the specified payment date previously
elected by the

 

7



--------------------------------------------------------------------------------

Participant for payment of those Plan benefits or (b) the date the Participant
retires or terminates employment, (2) the distribution date is changed to a date
at least five years after the earlier of (a) the applicable specified date
previously elected by the Participant for payment of those Plan benefits or
(b) the date the Participant retired or terminated employment, and (3) the
election change does not take effect for at least 12 months after it is made in
writing and delivered to the Plan Administrator.

b. Directors. A Participant who is a Director and who initially elects the time
of payment of his or her Plan benefits may later elect to change the time of
payment the Participant previously elected for those Plan benefits to the
earliest of a new future date specified by the Participant, the Participant’s
death, or the date the Participant ceases to be a Director, as long as (1) that
new election is made at least 12 months prior to the earlier of the specified
payment date previously elected by the Participant for payment of those Plan
benefits or the date the Participant ceases to be a Director, (2) the
distribution date is changed to a date at least five years after the earlier of
the applicable specified date previously elected by the Participant for payment
of those Plan benefits or the date the Participant ceased to be a Director, and
(3) the election change does not take effect for at least 12 months after it is
made in writing and delivered to the Plan Administrator.

4.4 Eligible Employee’s Death or Permanent Disability. The five year deferral in
the payment date does not apply in the case of the death or Permanent Disability
of an Eligible Employee who is a Participant. Payment will commence at the time
of the Participant’s death or Permanent Disability if payment of the
Participant’s Plan benefits has not begun at the time of the Participant’s death
or Permanent Disability. Notwithstanding the foregoing, if a Participant is
receiving installment payments and dies before all installments have been paid,
the Participant’s beneficiary shall be paid the Participant’s remaining
installment payments.

 

8



--------------------------------------------------------------------------------

4.5 Director’s Death. The five year deferral in the payment date does not apply
in the case of the death of a Participant who is a Director. Payment will
commence at the time of the Participant’s death if payment of the Participant’s
Plan benefits has not begun at the time the Participant dies. Notwithstanding
the foregoing, if a Participant is receiving installment payments and dies
before all installments have been paid, the Participant’s beneficiary shall be
paid the Participant’s remaining installment payments.

4.6 No Initial Election of Form of Payment. If a Participant makes no initial
election of the form of payment of his or her Plan benefits, then the
Participant’s benefits, adjusted to reflect investment earnings and losses,
shall be paid in a lump sum at the time payable under this Plan.

4.7 Payment Commencement Date. Payments from the Plan shall commence no later
than 60 days following the applicable distribution date as provided in this
Article IV, and a Participant shall not be permitted, directly or indirectly, to
designate the tax year of any payment.

 

9



--------------------------------------------------------------------------------

ARTICLE V

Investment of Deferrals

A Participant’s deferrals under the Plan shall be held in trust by a Trustee,
pursuant to a Trust Agreement between the Company and the Trustee, and
incorporated herein by this reference. The Committee shall select the investment
alternatives to be provided by the Plan, which shall be a number of mutual funds
of one or more registered investment companies. The Trustee shall invest and
reinvest the Plan contributions in shares of one or more registered investment
companies authorized by the Committee. The Committee shall direct the Trustee to
invest the amounts in each Participant’s account in the trust among the
available investment alternatives offered by the investment company or
companies. The Committee may permit the Participants to select among the
available investment alternatives and the Committee may direct the Trustee in
accordance with the Participants’ selections. The Trustee or third party
recordkeeper shall provide Participants with periodic reports on the earnings or
losses on the Participant’s deferrals. Any earnings on deferrals shall be
distributed to the Participant at the same time and in the same manner as the
deferrals are paid. While the Company believes that the assets will appreciate
in value, there are no guarantees in this regard and the investment risk is
borne solely by the Participant. A Participant’s deferrals and earnings credited
thereon prior to the time the grantor trust is established shall be contributed
to the grantor trust and invested thereafter in accordance with this Article V.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

Beneficiaries

6.1 Designation. Any amount due to a Participant which is unpaid upon his or her
death shall be paid to the beneficiary designated by him or her on a form
provided by the Company and filed with the Company. The designated beneficiary
may be changed from time to time by filing a new beneficiary designation with
the Company. The designation last filed will control.

6.2 Failure to Designate a Beneficiary. If a Participant fails to designate a
beneficiary or if the person or persons designated on the beneficiary
designation predecease the Participant and the beneficiary designation form does
not indicate who receives the amount due, the amount owing shall be paid to the
following in the order named:

 

  a. Surviving spouse;

 

  b. Surviving descendants, per stirpes;

 

  c. Surviving parents in equal shares;

 

  d. Surviving brothers and sisters, in equal shares, provided that the share of
a sibling who is then deceased shall be paid to his or her then living
descendants, per stirpes; and

 

  e. Executors or administrators.

6.3 Payment to a Beneficiary. Payment of a Participant’s Plan benefits to the
beneficiary of a deceased Participant shall be made in accordance with
Article IV.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

Administration

The Committee is the Administrator of this Plan. The construction and
interpretation by the Committee of any provision of this Plan shall be final,
conclusive and binding upon all parties. The Committee shall have the power and
authority in its sole discretion to adopt, interpret, alter, amend or revoke
rules and regulations necessary to assist it in the administration of the Plan,
and to delegate ministerial duties and employ such outside professionals as may
be required for prudent administration of the Plan. Expenses of administration
of the Plan shall be borne by the Company and no part thereof shall be payable
directly by the Participants. Expenses incurred in the acquisition of
investments, such as commissions, may not be payable by the Company, but may
reduce the Participant’s account balance.

With respect to Eligible Employees, Social Security (“FICA”) taxes are due on
the Participant’s deferrals at the time of deferral. The Company shall withhold
applicable FICA taxes at the appropriate times from the Participant’s
non-deferred compensation. All amounts payable to a Participant who is or was an
Eligible Employee hereunder may be reduced by any federal and state income taxes
imposed upon that Participant or his or her beneficiary, which are required to
be withheld from such payments.

With respect to Directors, a Director shall pay applicable income taxes and
self-employment taxes due on Plan benefits at the time those benefits are paid
to the Director.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

Amendment and Termination

8.1 Amendment. The Board of Directors of EvergreenBank and the Board of
Directors of EvergreenBancorp, Inc. shall have the right to amend the Plan at
any time and from time to time, in whole or in part. Those Boards shall notify
each Participant in writing of any Plan amendment.

8.2 Termination. Although the Company has established this Plan with a bona fide
intention and expectation to maintain the Plan indefinitely, the Company may
terminate or discontinue the Plan in whole or in part at any time without any
liability for such termination or discontinuance. Upon Plan termination, all
deferrals shall cease. No amendment or Plan termination shall adversely affect
the rights of any Participant to his or her deferrals under the Plan which have
accrued prior to the date of such amendment or Plan termination, adjusted to
reflect the applicable investment earnings and losses on such deferrals. If the
Plan is terminated, Participants’ past deferrals, adjusted to reflect the
applicable investment earnings and losses as described in Article V, shall be
paid at the time and in the form described above in Articles III and IV.

ARTICLE IX

Miscellaneous

9.1 Representations. The Company does not represent or guarantee that any
particular federal or state income, payroll, or personal property or other tax
consequence will result from participation in the Plan. A Participant should
consult with his or her tax advisor to determine the tax consequences of his or
her participation.

 

13



--------------------------------------------------------------------------------

9.2 Limitation of Rights; Employment Relationship. Nothing contained herein
shall be construed as giving a Participant or other person any legal or
equitable right against the Company except as provided in the Plan, or create a
right in the Participant to remain under contract with the Company, nor will it
interfere with the right of the Company to discharge or otherwise deal with a
Participant without regard to the existence of the Plan.

9.3 Assignment. No amounts deferred hereunder shall be assignable in whole or in
part, either by voluntary or involuntary act or operation of law. Rights
hereunder are not subject to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance, and such rights may not be subject to the
debts, contracts, liabilities, engagements or torts of the Participant or his or
her beneficiary. All amounts deferred hereunder shall be contributed to a
grantor trust established by the Company. The assets of such trust shall remain
subject to the claims of the Company’s general creditors. No Participant
hereunder shall have any right other than the unsecured promise of the Company
to pay deferrals pursuant to this Plan at a future date. No Participant
hereunder shall have any voice in the use, disposition, or investment of the
assets of such trust, except as provided in Article V.

9.4 Funding. This Plan shall be unfunded. The benefits provided hereunder shall
be satisfied from a grantor trust established by the Company which conforms to
the model trust provided by the Internal Revenue Service in Revenue Procedure
92-64.

9.5 Severability. If a court of competent jurisdiction holds any provision of
this Plan to be invalid or unenforceable, the remaining provisions of the Plan
shall continue to be fully effective.

 

14



--------------------------------------------------------------------------------

9.6 Governing Law. The Plan shall be construed, administered and enforced
according to the laws of the State of Washington. Venue shall also be in the
State of Washington.

9.7 Definition of Permanent Disability. With respect to Eligible Employees,
“Permanent Disability,” for purposes of this Plan, means that the Eligible
Employee (a) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (b) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company employing the
Participant.

ARTICLE X

Claims Procedure

If a Participant disagrees with the information or computations in connection
with any benefits paid pursuant to Article IV, or the Plan Administrator fails
to make payments to which the Participant believes he or she is entitled under
the terms of this Plan, the Participant may make a claim to the Plan
Administrator. A claim must be in the form of a letter stating the basis of the
disagreement and include all relevant facts and information. The Participant
shall be advised of the acceptance or rejection of a claim within ninety
(90) days after the claim is received, unless special circumstances require an
extension of time for processing the claim. If the Plan Administrator requires
an extension, written notice of the extension stating the special

 

15



--------------------------------------------------------------------------------

circumstances requiring the extension of time and the date by which the Plan
Administrator will make a final decision shall be furnished to the Participant
prior to the end of the initial ninety (90) day period. The extension may not
exceed an additional period of ninety (90) days.

If the claim is denied, the Plan Administrator shall state in detail:

 

  1. the specific reasons for the denial;

 

  2. the specific Plan provisions upon which the denial is based;

 

  3. any additional material or information which the Participant may provide
which would entitle the Participant to the benefits claimed; and

 

  4. an explanation of why such material or information is necessary.

The notice of denial must also explain the steps to be taken if the Participant
or a beneficiary wishes to submit a claim for review. If notice of denial of the
initial claim is not furnished within the time period allowed above, the claim
shall be deemed denied and the Participant may proceed to request a review of
the denied claim.

A claim for review by the Plan Administrator must be submitted within sixty
(60) days after the date the initial claim is denied. A request for review of a
denied claim must include a statement of the reasons the claim should be
allowed. The Participant or an authorized representative may examine any
documents the Plan Administrator has in its files and will use in reaching a
decision, and may also submit additional written comments to the Plan
Administrator which support the claim.

The Plan Administrator shall advise the Participant or beneficiary of its
decision in writing within sixty (60) days following receipt of the request for
review, unless special circumstances require an extension of time for
processing. If the Plan Administrator requires an

 

16



--------------------------------------------------------------------------------

extension, written notice of the extension stating the special circumstances
requiring the extension of time and the date by which the Plan Administrator
will make a final decision shall be furnished to the Participant prior to the
end of the initial sixty (60) day period. The extension may not exceed an
additional period of ninety (90) days.

The Plan Administrator’s decision on review shall be in writing and include
specific reasons for the decision, as well as specific references to the Plan
provisions upon which the decision is based. The decision of the Plan
Administrator is final and subject to no further appeal or review.

ARTICLE XI

Spinoff and Transfer from PEMCO Deferred Compensation Plan

As of September 28, 2007, EvergreenBank and EvergreenBancorp, Inc. shall no
longer co-sponsor the plan document of the PEMCO Deferred Compensation Plan and
shall continue their deferred compensation plan as this separate amended and
restated EvergreenBank Deferred Compensation Plan (the “Plan”). Effective as of
September 28, 2007, the Trustee of the rabbi trust for the PEMCO Deferred
Compensation Plan shall directly transfer from that trust to the Trustee of the
this Plan the Plan benefits attributable to Plan Participants as of such date,
who were employed by EvergreenBank or who were Directors of EvergreenBank or
Evergreen Bancorp, Inc. on that date or who have terminated employment with
EvergreenBank or ended their appointment as a Director with EvergreenBank or
EvergreenBancorp, Inc. and whose Plan benefits have not been fully paid from the
PEMCO Deferred Compensation Plan as of September 27, 2007. The provisions of
this Plan shall initially mirror the provisions of the PEMCO Deferred
Compensation Plan with respect to the benefits transferred to that plan on
behalf of executives of EvergreenBank and Directors of EvergreenBank and
EvergreenBancorp, Inc.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed by its duly authorized representatives this 31 day of December, 2007.

 

EVERGREENBANK By  

/s/ Gerald O. Hatler

Its   Gerald Hatler, President and CEO EVERGREENBANCORP, INC. By  

/s/ Gerald O. Hatler

Its   Gerald Hatler, President and CEO

 

18